  



Exhibit 10.32 PEOPLESBANK, A CODORUS VALLEY COMPANY Salary Continuation
Agreement



 

SECOND AMENDMENT

TO THE

PEOPLESBANK, A CODORUS VALLEY COMPANY

SALARY CONTINUATION AGREEMENT

DATED OCTOBER 1, 2002

AND AMENDED DECEMBER 27, 2005

FOR

MATTHEW CLEMENS

 

THIS SECOND AMENDMENT is adopted this 23rd day of December, 2008, and is
effective January 1, 2009, by and between PeoplesBank, A Codorus Valley Company,
a Pennsylvania banking institution located in York, Pennsylvania (the “Bank”)
and a wholly owned subsidiary of Codorus Valley Bancorp, Inc. (the
“Corporation”) and Matthew Clemens (the “Executive”).

 

The Bank and the Executive executed the Salary Continuation Agreement effective
October 1, 2002, and executed a First Amendment on DECEMBER 27, 2005 (the
“Agreement”).

 

The undersigned hereby amend the Agreement for the purpose of revising the
Normal Retirement Benefit, removing the Discount Rate, and updating for
consistency between documents. Therefore, the following changes shall be made:

 

Section 1.1.9 of the Agreement shall be deleted in its entirety and replaced
with the following:

 

1.1.9“Plan Year” means the twelve month period beginning on January 1 and ending
on December 31.

 

Section 1.1.11 of the Agreement shall be deleted in its entirety and replaced
with the following:

 

1.1.11“Termination of Employment” means termination of the Executive’s
employment with the Bank for reasons other than death, Change in Control or
Disability. Whether a termination of employment has occurred is determined based
on whether the facts and circumstances indicate that the Bank and the Executive
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Executive would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Executive has been providing services
to the Bank less than thirty-six (36) months).

 

1

 



 



Exhibit 10.32 PEOPLESBANK, A CODORUS VALLEY COMPANY Salary Continuation
Agreement  





Section 2.1.1 of the Agreement shall be deleted in its entirety and replaced
with the following:

 

2.1.1Amount of Benefit. The annual benefit under this Section 2.1 is Fifty
Thousand Dollars ($50,000). For the first five (5) year period after Normal
Retirement Age but prior to Termination of Employment, the Bank shall increase
the annual Normal Retirement Benefit by .3274%, compounded monthly, for each
complete month prior to Termination of Employment.

 

Section 2.1.3 of the Agreement shall be deleted in its entirety.

 

Sections 2.2.1 and 2.2.2 of the Agreement shall be deleted in their entirety and
replaced with the following:

 

2.2.1Amount of Benefit. The benefit under this Section 2.2 is the Early
Termination Annual Benefit set forth on Schedule A. For any Separation from
Service which occurs other than at the end of the Plan Year, the benefit shall
be pro rated to take into account the Executive’s service during such partial
Plan Year by dividing the difference in the balance at the end of the current
Plan Year and the balance at the end of the preceding Plan Year into twelve (12)
and multiplying this amount by the number of completed months since the last
complete Plan Year. This amount will be added to the Annual Benefit amount at
the end of the preceding Plan Year on Schedule A.

 

2.2.2Payment of Benefit. The Bank shall pay the annual benefit to the Executive
in twelve (12) equal monthly installments payable on the first day each month
commencing with the month following Normal Retirement Age and continuing for one
hundred seventy-nine (179) additional months.

 

Section 2.2.3 of the Agreement shall be deleted in its entirety.

 

Sections 2.3, 2.3.1 and 2.3.2 of the Agreement shall be deleted in their
entirety and replaced with the following:

 

2.3Disability Benefit. If the Executive experiences a Disability prior to Normal
Retirement Age, the Bank shall pay to the Executive the benefit described in
this Section 2.3 in lieu of any other benefit under this Agreement.

  

2

 

  

Exhibit 10.32 PEOPLESBANK, A CODORUS VALLEY COMPANY Salary Continuation
Agreement  



 

2.3.1

Amount of Benefit. The benefit under this Section 2.3 is the Disability Annual
Benefit set forth on Schedule A. For any Disability which occurs other than at
the end of the Plan Year, the benefit shall be pro rated to take into account
the Executive’s service during such partial Plan Year by dividing the difference
in the balance at the end of the current Plan Year and the balance at the end of
the preceding Plan Year into twelve (12) and multiplying this amount by the
number of completed months since the last complete Plan Year. This amount will
be added to the Annual Benefit amount at the end of the preceding Plan Year on
Schedule A.











 

2.3.2Payment of Benefit. The Bank shall pay the annual benefit amount to the
Executive in twelve (12) equal monthly installments payable on the first day of
each month commencing with the month following the Disability and continuing for
one hundred seventy-nine (179) additional months.

 

Section 2.3.3 of the Agreement shall be deleted in its entirety.

 

Section 2.4.2 of the Agreement shall be deleted in its entirety and replaced
with the following:

 

2.4.2Payment of Benefit. The Bank shall pay the annual benefit amount to the
Executive in twelve (12) equal monthly installments payable on the first day of
each month commencing with the month following the Executive’s Normal Retirement
Age and continuing for one hundred seventy-nine (179) additional months.

 

Section 2.4.3 of the Agreement shall be deleted in its entirety.

 

The following Sections 2.6 and 2.7shall be added to the Agreement immediately
following Section 2.5:

 

2.6Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code Section
409A, the Federal Insurance Contributions Act or other state, local or foreign
tax, the Executive becomes subject to tax on the amounts deferred hereunder,
then the Bank may make a limited distribution to the Executive in a manner that
conforms to the requirements of Code Section 409A. Any such distribution will
decrease the Executive’s benefits distributable under this Agreement.

 

2.7Change in Form or Timing of Distributions.  For distribution of benefits
under this Article 2, the Executive and the Bank may, subject to the terms of
Section 8.1, amend this Agreement to delay the timing or change the form of
distributions.  Any such amendment:

 

(a)may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A;

 



3

 

 

Exhibit 10.32 PEOPLESBANK, A CODORUS VALLEY COMPANY Salary Continuation
Agreement  

 

(b)must, for benefits distributable under Sections 2.2 and 2.4 be made at least
twelve (12) months prior to the first scheduled distribution;

(c)must, for benefits distributable under Sections 2.1, 2.2 and 2.4 delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

(d)must take effect not less than twelve (12) months after the amendment is
made.

 



Section 8.8 of the Agreement shall be deleted in its entirety.

 



IN WITNESS OF THE ABOVE, the Executive and the Bank hereby consent to this
Second Amendment.

 





            Executive:   PeoplesBank, A Codorus Valley Company             By  
    Matthew Clemens   Title      

  

4

 